UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6841



DONALD LLOYD,

                                           Plaintiff - Appellant,

         versus

CHRISTOPHER FELDER, Lieutenant, First Shift
Supervisor; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS; LEON E. SMALLS, Officer,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Falcon B. Hawkins, Chief District
Judge. (CA-95-3232-6-11AK)

Submitted:   November 7, 1996         Decided:     November 19, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Donald Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Lloyd v. Felder, No. CA-95-
3252-6-11AK (D.S.C. Apr. 17, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2